Exhibit 10.5

 

AMENDMENT NO. 6 TO THIRD AMENDED AND RESTATED MASTER

REPURCHASE AGREEMENT

 

AMENDMENT NO. 6 (this “Amendment”), dated as of July 31, 2005, by and among IXIS
Real Estate Capital Inc., a New York corporation, having an address at 9 West
57th Street, 36th Floor, New York, New York 10019 (“Buyer”), New Century
Mortgage Corporation, a California corporation, having an address at 18400 Von
Karman, Suite 1000, Irvine, California 92612 (“NCMC”), NC Residual II
Corporation, a Delaware corporation, having an address at 18400 Von Karman,
Suite 1000, Irvine, California 92612 (“NCRC”), NC Capital Corporation, a
California corporation, having an address at 18400 Von Karman, Suite 1000,
Irvine, California 92612 (“NCCC”) and New Century Credit Corporation, a
California corporation, having an address at 18400 Von Karman, Suite 1000,
Irvine, California 92612 (“New Century”, and together with NCMC, NCCC and NCRC,
“Seller”) to the Third Amended and Restated Master Repurchase Agreement, dated
as of September 10, 2004, as amended by that certain Amendment and Joinder to
Third Amended and Restated Master Repurchase Agreement, dated as of
September 29, 2004, as amended by Amendment No. 2, dated as of January 10, 2005,
as amended by Amendment No. 3, dated as of March 7, 2005, as amended by
Amendment No. 4, dated as of May 5, 2005, as amended by Amendment No. 5, dated
as of May 27, 2005, each by and between Seller and Buyer (the “Existing
Repurchase Agreement” and as amended by this Amendment No. 6, as may be amended
from time to time, the “Repurchase Agreement”). Unless otherwise defined herein,
terms defined in the Repurchase Agreement are used herein as therein defined.

 

RECITALS

 

WHEREAS, Seller and Buyer are parties to the Existing Repurchase Agreement and
the Seller has requested the Buyer to agree to amend certain provisions of the
Existing Repurchase Agreement as set forth in this Amendment. The Buyer hereto
is willing to agree to such amendments, but only on the terms and subject to the
conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

Section 1. Amendments.

 

(a) Section 2 is hereby amended by deleting the definition of “Mortgage Loan
Sub-Limit” in its entirety and replacing it with the following:

 

““Mortgage Loan Sub-Limit” shall mean $1,500,000.”



--------------------------------------------------------------------------------

(b) Section 2 is hereby amended by deleting the definition of “Condominium and
PUD Sub-Limit” in its entirety and replacing it with the following:

 

““Condominium and PUD Sub-Limit” shall mean an amount not to exceed
$150,000,000, provided Buyer shall have the right, upon written notice to
Seller, from time to time to reduce the Condominium and PUD Sub-Limit to an
amount not less than 15% of the outstanding Purchase Price of Transactions.”

 

(c) Section 2 is hereby amended by deleting the definition of “Jumbo Sub-Limit”
in its entirety and replacing it with the following:

 

““Jumbo Sub-Limit” shall mean an amount not to exceed $280,000,000, provided
Buyer shall have the right, upon written notice to Seller, from time to time to
reduce the Jumbo Sub-Limit to an amount not less than 29% of the outstanding
Purchase Price of Transactions.”

 

(d) Section 2 is hereby amended by adding the following definitions therein in
the appropriate alphabetical order:

 

““Super Jumbo Mortgage Loans” shall mean each Mortgage Loan with a principal
balance as of origination of more than $1,000,000 but less than $1,500,000.”

 

““Super Jumbo Sub-Limit” shall mean an amount not to exceed $35,000,000,
provided Buyer shall have the right, upon written notice to Seller, from time to
time to reduce the Super Jumbo Sub-Limit to an amount not less than 5% of the
outstanding Purchase Price of Transactions.”

 

(e) Section 2 is hereby amended by inserting the words “or Super Jumbo
Sub-Limit” prior to the words “at any time” and deleting “at any time” in the
definition of “Sub-Limit.”

 

(f) Section 2 is hereby amended by renumbering clauses (8) through (13) in the
definition of “Asset Value” as clauses (9) through (14) and inserting the
following prior to the renumbered clause (9):

 

“(8) the aggregate Asset Value of Super Jumbo Mortgage Loans may not exceed the
Super Jumbo Sub-Limit at any time;”

 

(g) Section 2 is hereby amended by renumbering provisions (vii) through the
second occurrence of (ix) in the definition of “Class” as provisions
(viii) through (xv) and inserting the following prior to the renumbered
provision (viii):

 

“(vii) a Super Jumbo Mortgage Loan,”

 

Section 2. Effectiveness of the Amendment. The Amendment shall become effective
upon receipt by the Buyer of evidence satisfactory to the Buyer that this
Amendment has been executed and delivered by the Seller.

 

Section 3. Ratification of Agreement. As amended by this Amendment, the
Repurchase Agreement is in all respects ratified and confirmed and the
Repurchase Agreement as so modified by this Amendment shall be read, taken, and
construed as one and the same instrument.



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. To induce the Buyer to enter into
this Amendment, the Seller hereby represents and warrants to the Buyer that,
after giving effect to the amendments provided for herein, the representations
and warranties contained in the Repurchase Agreement and the other Repurchase
Documents will be true and correct in all material respects as if made on and as
of the date hereof and that no Default or Event of Default will have occurred
and be continuing.

 

Section 5. No Other Amendments. Except as expressly amended hereby, the
Repurchase Agreement and the other Repurchase Documents shall remain in full
force and effect in accordance with their respective terms, without any waiver,
amendment or modification of any provision thereof.

 

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

 

Section 7. Expenses. The Seller agrees to pay and reimburse the Buyer for all of
the out-of-pocket costs and expenses incurred by the Buyer in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of its attorneys.

 

Section 8. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

IXIS REAL ESTATE CAPITAL INC.

By:  

/s/ Anthony Malanga

   

Name:

 

Anthony Malanga

   

Title:

 

Managing Director

By:

 

/s/ Kathy Lynch

   

Name:

 

Kathy Lynch

   

Title:

 

Director

NEW CENTURY MORTGAGE CORPORATION

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President

NC CAPITAL CORPORATION

By:

 

/s/ Kevin Cloyd

   

Name:

 

Kevin Cloyd

   

Title:

 

President

NC RESIDUAL II CORPORATION

By:

  /s/ Kevin Cloyd    

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President

NEW CENTURY CREDIT CORPORATION

By:

  /s/ Kevin Cloyd    

Name:

 

Kevin Cloyd

   

Title:

 

Executive Vice President